DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendments dated 1/28/2021.
2. 	Claims 1-9, 11-14, 16, 17, 19-27, 29-32, 34, 35, and 57-60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, 16, 17, 19-27, 29-32, 34, 35, and 57-60
Claims 1-9, 11-14, 16, 17, 19-27, 29-32, 34, 35, and 57-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Claim Limitation
Abstract Idea


transmit a first electronic notification to a first customer, the first electronic notification comprising: a first hyperlink to an online seminar describing a financial plan; 
a notification that the first customer will be automatically enrolled in the financial plan unless the first customer opts out of the financial plan; and 
a second hyperlink to a webpage through which the first customer may opt out of the financial plan, wherein: the second hyperlink is associated with the first customer; and 
the webpage comprises a graphical user interface configured to display, in response to a selection of the second hyperlink, a first electronic button associated with the first customer, the first electronic button selectable by the 

in response to receiving an indication that the first customer selected the first electronic button, store an indication that the first customer has opted out of the financial plan in the relational database;
Certain Methods of Organizing Human Activity
transmit a second electronic notification to a second customer, the second electronic notification comprising: the first hyperlink to the online seminar describing a financial plan; 
the automatic enrollment notification; and 
a third hyperlink to the webpage through which the second customer may opt out of the financial plan, wherein: the third hyperlink is associated with the second customer; and 
the graphical user interface is further configured to display, in response to a selection of the third hyperlink, a second electronic button associated with the second customer, the second electronic 

in response to determining that the second customer has not opted out of the financial plan, enroll the second customer in the financial plan as an account holder participating in the financial plan;
Certain Methods of Organizing Human Activity
storing identifying information for an account holder, the account holder participating in a financial plan, the financial plan comprising a guarantee that a beneficiary will receive an income amount on a periodic basis;
Mental Process
allocating all or a portion of a financial contribution to a financial account having a plurality of financial investments, the plurality of financial investments comprising at least one variable return investment from a first investment category and at least one investment from a second investment category, wherein an expected rate of return of the combination of investments in the first 

periodically distributing a balance of the financial account such that a first portion of the balance of the financial account is invested in one or more variable return investments from the first investment category and a second particular percentage of the balance of the financial account is invested in one or more investments from the second investment category, wherein a ratio of the first portion to the second portion decreases over time;
Certain Methods of Organizing Human Activity
determining that the account holder has reached a particular age;
Mental Process 

Mental Process
determining a base value, the base value being equal to the balance of the financial account at the time the base value is determined;
Certain Methods of Organizing Human Activity
determining that whether the account holder is electing to make a withdrawal from the financial account;
Mental Process
determining whether the account holder is electing to annuitize the account;
Mental Process
sending an electronic notification to the account holder that notifies the account holder that the ratio will stop decreasing;
Insignificant Extra Solution Activity
in response to the determination determining that the account holder is electing to make a withdrawal from the financial account: 
Mental Process
calculating, by one or more processor devices executing logic, a protected value, wherein the protected value is at least equal to the base value; and
Mathematical Calculations

Mathematical Calculations
in response to determining that the account holder is electing to annuitize the financial account:
Mental Process
facilitating, by the one or more processor devices, the annuitization of the financial account in accordance with one or more provisions of an annuity contract; and
Certain Methods of Organizing Human Activity
removing, by the one or more processor devices, the data corresponding to the financial account from the one or more storage devices.
Insignificant Extra Solution Activity


As per Para [0001] of the Specification the disclosure relates generally to methods for providing a secure financial plan.  As set forth above, while the steps of sending notification, receiving customer selection, and removing are merely data gathering; they also give rise to methods of organizing human activities.  A notification hyperlink is nothing more than insignificant extra solution activity (See MPEP 2106.05 
The concepts of asset allocation between investments of different risk and return, annuitization, and calculating protected value are similar to managing a stable value protected life insurance policy (Bancorp); generating rule based tasks for processing an insurance claim (Accenture Global v. Guidewire Software; creating a contractual relationship (buySAFE); offer-based price optimization (OIP Techs.); administration of financial accounts (Intellectual Ventures) which fall under Fundamental Economic Principles or Practices as well as Commercial or Legal Interactions.  
Hence, the independent claim limitations fall under the grouping of Certain Methods of Organizing Human Activity one of the categories of abstract ideas recognized in the Memorandum. 84 Fed. Reg. at 52.  
See also Sun Life Assurance Co. of Canada which held that patents tracking value of insurance values and calculating amounts that underwrite must guarantee and pay should the policy be paid out prematurely were eligible abstract ideas.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the intendent claims are directed to an abstract idea.
The dependent claims limit this abstract idea to age and gender of participants, determining the premium on risk factor, changing a benefit which are also abstract.  
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are one or more processors.  As per Para [0111], the claimed invention is carried out on a general purpose computer including processors.  Hence, Examiner notes that the additional element(s) has been recited a high level of generality such that the claims amount to no more than mere instructions to apply the exception using generic components.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology 
Similarly here, the claimed limitations provide a user notify that a user will be enrolled in a financial plan unless he/she opts out which may or may not benefit the user but has absolutely no effect on computers or processors.  A plan participant benefits by having the insurance company manage his/her investments and ensuring a minimum even if he/she has no money in her account at retirement.  But this has no effect on the improvement of any computers or technology.  Whether the account holder has minimum protected value in her account (or not) has absolutely no effect on the underlying computers on which the claimed steps are carried out.
As in buySAFE, Alice, Bilski and other cases, here the Applicant (Prudential Insurance Co.) is assuming the risk that if the account holder’s account falls below a certain threshold, they will be contractually obligated to pay out protected value as part of annuity contract.  In other words, the claims are directed to the fundamental economic practice of risk management and does not constitute technical solutions to 
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  The Specification and Drawings fails to describe any business or technical problems.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – allocating assets between first and second investment categories of different risk and rates of return; periodically distributing the account balance so that ratio of first to second investment deceases over time; facilitating annuitization when the account holder elects to annuitize account; and calculating protected value even if account balance is depleted – using generic computer components.  
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a processor” cannot confer patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:

As discussed above, the additional element of using generic processors to perform the steps of – allocating assets between first and second investment categories of different risk and rates of return; periodically distributing the account balance so that ratio of first to second investment deceases over time; facilitating annuitization when the account holder elects to annuitize account; and calculating protected value even if account balance is depleted – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – notifying users a seminar link and interface to opt out of financial plan; receiving user selection and enrolling if user selected to opt-in; allocating assets between first and second investment categories of different risk and rates of return; periodically distributing the account balance so that ratio of first to second investment deceases over time; facilitating annuitization when the account holder elects to annuitize account; and calculating protected value even if account balance is depleted – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.  
Applicant argues that the amended claims describe additional technical details that amount to significantly more than any abstract idea as in DDR.
Examiner respectfully disagrees.
The DDR invention dealt with a problem unique to the Internet whereby users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site.  The DDR invention solved this technical problem by creating a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site.  The Court held that this claimed steps resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement.  
However, in the present claims there are no business or technical problem with sending notification and receiving indication from customers. There are no problems similar to website redirection as in DDR.  For example, there is no risk of losing customers to a rival insurance company or investment advisor similar to the clicking of a hyperlink on an e-commerce site.  This is merely a one to one interaction between the Applicant (Prudential) and its customer.  This is merely data processing and methods of organizing human activity.  For the above reasons, the claims do not qualify under the DDR standard.  Instead, as set forth above, the present claims are similar to Trading Technologies v. IBG in that they improve the customer and not the computer.

Examiner respectfully disagrees.
The claim in Core Wireless was directed to an “improved user interface for electronic devices, particularly those with small screens” where the improvement was in “the efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu.”  The court found the claims patent-eligible because the claim “restrains the type of data that can be displayed in the summary window” and specified “a particular manner by which the summary window must be accessed.” Thus, there was a recited functionality associated with the menu.  
In contrast, here there is small screen equivalent rendering limited information as in Core Wireless.  The Specification does not mention any particular uniqueness or usefulness of the interface described in the claims that bring about improved efficiency or speed or ease of use.  There is no indication that the interface described in the claims is particularly suited to a particular size or type of interface.  Rather, the interface of Fig. 6 merely discloses a generic interface to obtain customer selection which could be done by printed communication and oral or written response: “Would you like to opt-out of auto-enrollment of financial plan guaranteed income for life? Yes? No?”
The instant claims do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they provide opt-
See also Mortgage Grader, Inc. v. First Choice Loan Services. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”).
Applicant also argues that the claimed notification messages reduce the amount of information transmitted to customers thereby conserving network bandwidth and reducing time needed by customers in navigating messages.
In response, Examiner notes that any benefits due to freeing up of storage space and memory, etc. are inherent to the use of computers and have nothing to do with the invention.  The mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (Credit Acceptance Corp. v. Westlake Services).  Courts have consistently held that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See OIP Technologies v. Amazon).  See Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2017), (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept.”).  See MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply 
The computing system is not the subject of the Applicant’s invention, nor the focus of claims, but rather a tool used in the service of obtaining customer response to opt-in or opt-out of auto-enrollment.  The use of a computer is merely incidental to the claims.  The invention is directed to information presentation.  It has nothing to do with improvement of computers or technology.
As in Electric Power, the claims provide only a result-oriented solution and do not go beyond collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer technology.  The claims define a desirable information based result and not limited to inventive means of achieving the result.  Merely performing selection and manipulation of information to provide a humanly comprehensible amount of information useful for users, by itself does not transform the otherwise abstract processes of information collection and analysis.  The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. The focus of the claims is not on improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Merely notifying and receiving customer selection from a GUI interface about opt-in or opt-out from financial plan that guarantees income for life does not give rise to patent eligible invention.
For the above reasons, claims are patent ineligible under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693